UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02790 Franklin California Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ICA File Number:811-02790 Registrant Name:Franklin California Tax-Free Income Fund, Inc. Reporting Period:07/01/2016 - 06/30/2017 Franklin California Tax-Free Income Fund, Inc. CHILDREN'S TRUST, PUERTO RICO Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:16876QBF5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote CHILDREN'S TRUST, PUERTO RICO Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:16876QBG3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LBM8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LTW7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LUR6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LVL8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LVN4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LYW1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO COMWLTH REF-PUB IMPT Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74514LZM2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA28 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA77 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVC3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVD1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QZZ8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO INDL TOURIST EDL MED & ENVIRONMENTAL CTL FACS F Meeting Date:MAR 30, 2017 Record Date:APR 25, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74527JAC1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO INFRASTRUCTURE FING AUTH SPL TAX REVENUE Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745220JQ7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235B42 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235K26 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235P70 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235VY4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUBLIC FINANCE CORP Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745291UY8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JAR6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHL2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHU2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKK0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKM6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin California Tax-Free Income Fund By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
